Campbell, J.,
delivered the opinion of the court.
The tenth section of the act of Feb. 24,1844, Hutch. Code, *39881, contained tbe exception that, “ in case of the death of the creditor or debtor before the expiration of the said term of three years, the further time of one year from the death of such creditor or debtor shall be allowed for the commencement of any such suit or action.” In Jennings v. Love, 24 Miss. 249, it was held that the nine months after grant of letters of administration during which the administrator was protected from suit, should not be computed as part of the year allowed after the death of the party. Sect. 2162 of the Code of 1871, copied from the Code of 1857, is a substitute for the aboye-mentioned section of the act of 1844, and an extension of it to include other personal actions. Sect. 2170 provides that the time during which any person is prohibited by law from commencing an action shall not he computed as any part of the period of time limited. Sect. 1184 prohibits an action against an administrator in such capacity until after the expiration of six months from the date of the letters of administration.
In view of these statutory provisions, after the decision of the case cited, it is plain that the six months, after the date of the letters of administration, are not to be computed as part of the one year after the date of the letters of administration, and that the effect of the several statutes on the subject is to allow an action to be brought, in the case of a person liable to an action, who dies before the action is barred, within one year and six months after the date of letters of administration. Putting sections 2162 and 2170 of the Code together, they produce this result. We deprecate the evil liable to result from these provisions, but cannot disregard their plain import.

Judgment affirmed.